         Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 YVETTE GRIFFIN, individually and               :
 on behalf of others similarly situated,        : CIVIL ACTION FILE NO. 1:19-cv-
                                                : 05561-AT
       Plaintiff,                               :
                                                :
 v.                                             :
                                                : CLASS ACTION
 CHW GROUP, INC. d/b/a                          :
 CHOICE HOME WARRANTY,                          :
                                                :
       Defendant.                               :
                                                :
                                            /

          JOINT MOTION FOR EXTENSION OF DISCOVERY PERIOD
                AND FOR PRODUCTION OF AT&T RECORDS

      Defendant CHW Group, Inc. d/b/a Choice Home Warranty (“CHW”) and

Plaintiff Yvette Griffin (individually, “Plaintiff,” and collectively with CHW, the

“Parties”), hereby stipulate and respectfully move this Court jointly for an order (i)

extending the discovery cut off in the above-captioned matter (the “Action”) by a

period of no longer than three (3) months, to and including November 24, 2020; and

(ii) requiring AT&T to produce all documents responsive to the Rule 45 subpoenas

issued by CHW to AT&T in the Action that are being with withheld, including but

not limited to all content information reflecting specific website access and use. In

support of this joint motion, the Parties further state as follows:


                                           1
           Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 2 of 7




      1.      On December 10, 2019, Plaintiff filed her Complaint in this Action,

which seeks relief from CHW on behalf of herself and putative class members under

the Telephone Consumer Protection Act (“TCPA”). See Dkt. 1 (“Complaint”).

      2.      On February 25, 2020, CHW filed its answer and affirmative defenses

to the Complaint, therein denying all of Plaintiff’s TCPA allegations against CHW

and asserting various affirmative and other defenses. See Dkt. 25.

      3.      On July 17, 2020 and August 10, 2020, respectively, CHW issued two

Rule 45 subpoenas to non-party AT&T, who is Plaintiff’s and other witnesses’

cellular phone and home internet service provider, for the production of documents

and things (the “AT&T Subpoenas”). Though AT&T produced some responsive

materials and did not object to AT&T Subpoenas within the time allotted under Rule

45, it did not produce responsive “content information” reflecting website access or

usage (i.e., specific URL and IP addresses), instead informing CHW’s undersigned

counsel that (i) pursuant to its corporate privacy policy, a court order would be

required before AT&T would produce said information; and (ii) an agreed order

from this Court would suffice for this purpose. Plaintiff has agreed to seek such an

order. Additional time is therefore needed so that these documents may be produced.

      4.      On July 17, 2020, CHW noticed Plaintiff’s deposition and issued two

Rule 45 deposition and document subpoenas to third party witnesses. Plaintiff’s

deposition, which was scheduled for August 20, 2020, was postponed because of


                                         2
           Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 3 of 7




medical issues. Despite its diligence, however, CHW has been unable to schedule

the depositions for or obtain the requested documents from the third parties to date

due to CHW’s inability to obtain service and the witnesses’ failure to respond

subsequent thereto. Additional time is therefore needed to obtain this discovery.

      5.      The Parties have raised various disputes with respect to their respective

written discovery responses and other discovery-related issues. Meet and confer

discussions in this regard are ongoing and have not been completed. Additional time

is therefore needed to resolve these disputes and complete discovery.

      6.      Pursuant to Local Rule 26.2, Fed. R. Civ. P. 6, and Dkt. 26, the

discovery cut-off date in this Action is currently August 24, 2020.

      7.      Accordingly, the Parties, through their respective undersigned counsel,

have met and conferred and have agreed to jointly request that the Court: (i) extend

the discovery cut-off date by a period of no longer than three (3) months, to and

including November 24, 2020; and (ii) order AT&T to produce all documents,

records and other materials responsive to the AT&T Subpoenas that are being

withheld by it, other than those being withheld under a valid claim of privilege.

      8.      Given the foregoing, the Parties believe there is good cause for granting

the foregoing requests. Further, this joint motion is being made in good faith and

not for the purposes of delay but so that the Parties have sufficient time to obtain and




                                           3
           Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 4 of 7




complete relevant discovery to support their claims and defenses in this Action. No

party would be prejudiced if this motion is granted.

      9.      This motion is timely made prior to the expiration of the existing

discovery period.

      10.     This is the Parties’ first request for an extension of the discovery period.

      11.     By this motion, the Parties do not waive any rights or objections to

discovery or otherwise.

      12.     A proposed agreed order in this regard is attached hereto and is being

submitted herewith for the Court’s consideration and approval.

      WHEREFORE, the Parties respectfully request that the Court grant the

foregoing motion and enter the attached proposed order, or a substantially similar

order, (i) extending the discovery schedule in this Action to and including November

24, 2020 and (ii) requiring AT&T to fully respond to the AT&T Subpoenas, along

with granting all other relief deems just and proper.




                                            4
       Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 5 of 7




Dated: August 21, 2020        Respectfully submitted,

                              By: /s/ A. Paul Heeringa

                                 John W. McGuinness, Esq.
                                 Pro Hac Vice to be requested
                                 A. Paul Heeringa, Esq.
                                 Admitted Pro Hac Vice
                                 MANATT, PHELPS & PHILLIPS LLP
                                 151 N. Franklin Street, Suite 2600
                                 Chicago, IL 60606
                                 Telephone: (312) 529-6308
                                 Email: pheeringa@manatt.com

                                 Luke P. Donohue, Esq.
                                 Georgia Bar No. 193361
                                 OGLETREE, DEAKINS, NASH,
                                 SMOAK & STEWART, P.C.
                                 191 Peachtree Street, N.E.
                                 Suite 4800
                                 Atlanta, Georgia 30303
                                 Telephone: 404.881.1300
                                 Fax: 404.870.1732
                                 Email: luke.donohue@ogletreedeakins.com

                                 Attorneys for Defendant CHW Group, Inc.


                                 By: /s/ Anthony I. Paronich (with permission)

                                 Anthony I. Paronich (pro hac vice)
                                 Paronich Law, P.C.
                                 350 Lincoln Street, Suite 2400
                                 Hingham, MA 02043
                                 [o] (617) 485-0018
                                 [f] (508) 318-8100
                                 anthony@paronichlaw.com

                                 Steven H. Koval
                                 Georgia Bar No. 428905
                                    5
Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 6 of 7




                          3575 Piedmont Road
                          Building 15, Suite 120
                          Atlanta, GA 30305
                          Telephone: (404) 513-6651
                          Facsimile: (404) 549-4654
                          shkoval@aol.com

                          Attorneys for Plaintiff, individually
                          and/on behalf of others similarly situated




                             6
         Case 1:19-cv-05561-AT Document 44 Filed 08/21/20 Page 7 of 7




                         CERTIFICATE OF SERVICE
The undersigned hereby certifies that the foregoing document was filed
electronically and served on all counsel of record in the above-captioned matter on
August 21, 2020 via the Court’s CM/ECF filing system/service.
                               /s/ A. Paul Heeringa
                                A. Paul Heeringa




                                        7
